  IN THE UNITED STATES DISTRICT COURT EASTERN DISTRICT OF TENNESSEE
                           AT CHATTANOOGA


 CHARLES TONEY,                           )
                                          )
         Plaintiff,                       )
 v.                                       )
                                          )
 HAMILTON COUNTY, TENNESSEE )
 SHERIFF JIM HAMMOND, Individually )                  No. 1:19-cv-00342-HSM-CHS
 and as an Employee or Agent of Hamilton )
 County, TN                               )           Mattice/Steger
 BLAKE KILPATRICK, Individually           )
 and as an Employee or Agent of Hamilton )            JURY TRIAL DEMANDED
 County, TN                               )
 JOHN DOES I-X, Individually and in their )
 official capacity as Employees or Agents )
 for Hamilton County, TN or any other     )
 unknown agency                           )
                                          )
         Defendants,                      )


   ANSWER AND COUNTER-COMPLAINT OF DEFENDANT BLAKE KILPATRICK


            Comes now Deputy Blake Kilpatrick (hereinafter “Kilpatrick”) and for answer to the

 complaint filed against him would show to the court as follows.


                                         FIRST DEFENSE

        The Complaint fails to state a claim upon which relief can be granted.

                                       SECOND DEFENSE

        With respect to the specific allegations of the Complaint, the Defendant responds as

 follows:




Case 1:19-cv-00342-MFL-CHS Document 13 Filed 01/30/20 Page 1 of 20 PageID #: 44
    1. Kilpatrick admits that the Plaintiff has filed a lawsuit against him alleging various claims

       under federal law. The remaining allegations contained in paragraph 1 of the complaint

       are denied.

    2. The allegations contained in paragraph 2 of the complaint are denied.

    3. Kilpatrick is without sufficient information and knowledge to form a belief as to the

       allegations contained in paragraph 3 of the complaint and therefore denies same. Kilpatrick

       would allege that the Plaintiff has recently been a resident of the state of Georgia where he

       was imprisoned. Additionally, his probation may soon be revoked since numerous serious

       criminal charges are pending against the Plaintiff in Tennessee. Should this happen, he may

       be returned again to Georgia to serve more time on his felony convictions there. Therefore,

       the Plaintiff’s residency is unclear.

    4. The allegations contained in paragraph 4 of the complaint are admitted.

    5. Kilpatrick admits that Hamilton County operates the Sheriff’s Department pursuant to

       Tennessee law which created that office. Kilpatrick admits he was operating under color

       of law in the performance of his duties as to the events that occurred on December 3, 2018,

       in relation to the arrest of the Plaintiff. The remaining allegations contained in paragraph

       5 of the complaint are denied.

    6. The allegations contained in paragraph 6 of the complaint are admitted.

    7. Kilpatrick is a resident of Meigs County, Tennessee. At the relevant times mentioned in

       this complaint, Kilpatrick was on-duty as a Hamilton County Sheriff’s Deputy assigned to

       the United States Marshall’s Service in conjunction with “Operation Triple Beam,” which

       was a task force created to assist in the service of fugitive arrest warrants on persons who




Case 1:19-cv-00342-MFL-CHS Document 13 Filed 01/30/20 Page 2 of 20 PageID #: 45
        were charged with serious felony offenses. The remaining allegations contained in

        paragraph 7 of the complaint are denied.

     8. The allegations contained in paragraph 8 of the complaint do not require a response from

        Kilpatrick.

     9. Kilpatrick admits he was acting in the course and scope of his employment as a Hamilton

        County Sheriff’s Deputy during the relevant times alleged herein. The United States

        Marshal’s Service had operational control over “Operation Triple Beam” and the persons

        present at the Plaintiff’s arrest included United States Marshals, Deputies of the Hamilton

        County Sheriff’s Office and at least one Officer from a local Police Agency. The remaining

        allegations contained in paragraph 9 of the complaint are denied.

     10. Kilpatrick admits that jurisdiction exists in this court for this complaint.

     11. Kilpatrick admits that venue is appropriate in this court for this complaint.

     12. Kilpatrick is without sufficient information and knowledge to form a belief as to the

        allegations contained in paragraph 12 of the complaint, and therefore denies same.

     13. The allegations contained in paragraph 13 of the complaint are admitted. It also appeared

        that the Plaintiff and his friend were smoking marijuana at the time.

     14. Kilpatrick admits that “Operation Triple Beam” as previously described was tasked with

        the arrest of the Plaintiff on the date in question. The Plaintiff had outstanding warrants

        for his arrest based on indictments returned on October 3, 2018, by the Hamilton County

        Grand Jury for Possession of Cocaine for Resale (Class B Felony) 1, Possession of

        Oxycodone and Amphetamine for Resale (Class C felony), Possession of Marijuana for




 1Tennessee Law designates felonies from Class A to Class E with the most serious starting at A
 and descending to E in order.


Case 1:19-cv-00342-MFL-CHS Document 13 Filed 01/30/20 Page 3 of 20 PageID #: 46
          Resale (Class E Felony), Possession of Drug Paraphernalia (Class A Misdemeanor) and

          Possession of a Firearm during a Dangerous Felony (Class D felony). The remaining

          allegations in paragraph 14 of the complaint are denied.

       15. Kilpatrick denies that the Plaintiff had any agreement to turn himself in voluntarily.

          District Attorney General Neal Pinkston has stated in writing that no such agreement for

          the Plaintiff to turn himself in had been reached with his office. The Marshal’s Service

          only found the Plaintiff after actively searching for him for some days without success.

          The Plaintiff was located with the assistance of some of his neighbors who reported his

          presence to a tip line effectively alerting law enforcement to his presence at the location

          where he was arrested. The remaining allegations in paragraph 15 of the complaint are

          denied. Further, the statements contained in this paragraph are recklessly false and not

          made in good faith. These statements have been made at a press conference in Chattanooga

          by the Plaintiff’s former counsel immediately after meeting General Pinkston some ten

          days after the Plaintiff’s arrest when counsel could have easily checked the veracity of the

          claim that an agreement was reached with the District Attorney for the Plaintiff to turn

          himself in.

       16. Kilpatrick admits that he and the other law enforcement officers on the task force present

          approached the Plaintiff with extreme caution. It is a matter of public record, for those who

          look, that the Plaintiff had been accused of violence and had a habit of carrying a weapon

          and resisting the lawful orders of law enforcement to stop. He has been accused of

          assaulting the mother of his child for letting the child’s shoes get dirty. 2 On August 29,

          2016, the Plaintiff refused the lawful attempts of Hamilton County Deputies Clift and



 2   General Sessions docket numbers 1669880, 1669881, 1669882.


Case 1:19-cv-00342-MFL-CHS Document 13 Filed 01/30/20 Page 4 of 20 PageID #: 47
       Sampley to stop his vehicle and fled into north Georgia where he was stopped by Catoosa

       County law enforcement and found in the possession of cocaine, other Schedule I

       controlled substances, marijuana and a loaded handgun. He was charged with these

       offenses and these charges were pending when he was arrested on the charges noted in

       paragraph 14. It was a matter of public record that on October 23, 2017, when the Plaintiff

       was arrested on the charges noted in paragraph 14, the Chattanooga Police Department

       received a “shots fired” call to a residence where the Plaintiff resided. Upon arrival, two

       bullet holes were found in the front door, the door facing was smashed, and a front window

       was broken. Marijuana and a handgun were in plain view. The Plaintiff refused to

       cooperate with police and after a search warrant was obtained, other drugs were found in

       the house along with two other handguns hidden in the drywall. As to the arrest of the

       Plaintiff on December 3, 2018, Kilpatrick believes it is probable that all or some of the

       officers who attempted to apprehend the Plaintiff drew their weapons when they initially

       exited their vehicles. However, he cannot specifically recall if that is correct and, therefore,

       lacks sufficient information and knowledge to form a belief as to this allegation; Kilpatrick

       therefore denies same.

    17. Kilpatrick admits that the man with the Plaintiff cooperated with law enforcement

       commands to lay on the ground and that he resisted in no way. Further, after he was patted

       down and no weapons were found on him, he was released completely unharmed. The

       Plaintiff was placed in handcuffs, arrested and placed in a police vehicle only after a

       confrontation of approximately twenty minutes during which time the Plaintiff actively

       resisted being searched and arrested. Plaintiff attempted to headbutt a United States

       Marshall, kicked Kilpatrick and other officers several times, repeatedly spit on any officer




Case 1:19-cv-00342-MFL-CHS Document 13 Filed 01/30/20 Page 5 of 20 PageID #: 48
       that was near him, bit Kilpatrick on the finger and fought constantly for no apparent reason

       other than to contest his lawful arrest. After being placed in a vehicle, the Plaintiff then

       viciously kicked the door and windows of the vehicle apparently trying to break them. The

       remaining allegations contained in paragraph 17 are denied.

    18. Kilpatrick admits the allegations contained in paragraph 18 of the complaint.

    19. Kilpatrick denies the allegations contained in paragraph 19 of the complaint.

    20. Kilpatrick denies the allegations contained in paragraph 20 of the complaint.

    21. Kilpatrick admits that after a protracted struggle with the Plaintiff including multiple

       officers at the scene that the Plaintiff was handcuffed. The remaining allegations contained

       in paragraph 21 of the complaint are denied.

    22. Kilpatrick admits that after the Plaintiff was handcuffed, he continued to resist being

       searched and arrested. More specifically, he resisted the officers’ attempts to retrieve and

       identify the items in his pants pockets that looked suspiciously like weapons. As it turned

       out, the Plaintiff had one smart cell phone in one pocket and one flip phone in another

       pocket. These items were eventually taken from the Plaintiff’s pockets after a long struggle.

       Kilpatrick admits that during this struggle the Plaintiff was placed on the hood of the closest

       vehicle in an attempt to search him on more than one occasion. The remaining allegations

       contained in paragraph 22 of the complaint are denied.

    23. Kilpatrick denies the allegations contained in paragraph 23 of the complaint.

    24. Kilpatrick admits that at some point in the attempt to search and subdue the Plaintiff that a

       knee was placed on the Plaintiff’s back to control him so as to allow a search of his pockets

       and his arrest.




Case 1:19-cv-00342-MFL-CHS Document 13 Filed 01/30/20 Page 6 of 20 PageID #: 49
    25. Kilpatrick admits that after being handcuffed, the Plaintiff continued to reach around his

        body and repeatedly try to reach into his pocket to the items contained therein. As to the

        remaining allegations contained in paragraph 25, Kilpatrick is without sufficient

        information and knowledge to form a belief as to the truth of these allegations and therefore

        denies same.

    26. Kilpatrick denies the allegations contained in paragraph 26 of the complaint.

    27. Kilpatrick admits that he struck the Plaintiff the area of his head only after the Plaintiff bit

        him on the finger. As an experienced law enforcement officer, Kilpatrick knows that people

        who are “living the street life” will use their diseases as a weapon against law enforcement

        by biting an officer or officers to pass along their disease. This is also why they spit upon

        officers. The blow was struck in self-defense to avoid further possible infection and to

        prevent the Plaintiff from biting anyone else who was trying to apprehend and search him.

        In fact, the Plaintiff admitted this when he advised jail personnel on December 3, 2018 that

        he had Hepatitis C during the medical intact procedure performed while he was being

        booked. The remaining allegations contained in paragraph 27 of the complaint are denied.

    28. Kilpatrick admits he struck the Plaintiff in an attempt to subdue and allow his search to be

        completed so that the Plaintiff could be placed in a car and transported to jail. The

        remaining allegations contained in paragraph 28 of the complaint are denied.

    29. Kilpatrick is without sufficient information and knowledge to form a belief as the

        allegations contained in paragraph 29 and therefore denies same.

    30. Kilpatrick admits that the Plaintiff was charged with assault, resisting arrest, and tampering

        with evidence. While handcuffed, the Plaintiff was able to break away from control and

        snatch the flip phone that had been taken from him and break it in half, apparently thinking




Case 1:19-cv-00342-MFL-CHS Document 13 Filed 01/30/20 Page 7 of 20 PageID #: 50
        that this act would destroy its contents. Ultimately, law enforcement downloaded the SIM

        card from this phone finding evidence of drug transactions. The Plaintiff obviously resisted

        being searched because he intended to destroy this evidence all along.      The remaining

        allegations contained in paragraph 30 of the complaint are denied.

     31. Kilpatrick admits that the Hamilton County District Attorney dismissed the charges of

        resisting arrest, assault and tampering with evidence brought as a result of this incident.

        The charges that prompted the Plaintiff’s arrest are presently pending in the Hamilton

        County Criminal Court in Division III before the Honorable Don Poole. 3 The remaining

        allegations contained in paragraph 31 of the complaint are denied.

     32. Kilpatrick denies the allegations contained in paragraph 32 of the complaint.

     33. Kilpatrick denies the allegations contained in paragraph 33 of the complaint.

     34. Kilpatrick denies the allegations contained in paragraph 34 of the complaint.

     35. Kilpatrick is without sufficient information and knowledge to form a belief as the

        allegations contained in paragraph 35 and therefore denies same.

     36. Kilpatrick denies the allegations contained in paragraph 36 of the complaint.

     37. Kilpatrick is without sufficient information and knowledge to form a belief as the

        allegations contained in paragraph 37 and therefore denies same.




 3 These charges are listed in paragraph 14 of this answer and carry docket numbers 305920,
 305921 and 305959. The prosecution of these cases has been delayed by the Plaintiff’s
 incarceration in the State of Georgia on the charges detailed in paragraph 16 of this answer. The
 Plaintiff plead guilty on March 8, 2019, to those charges in Catoosa County, Georgia, receiving a
 ten-year sentence on the drug charges and a five-year sentence on the gun charge to run
 consecutively to the drug charges for a total of fifteen years. His probation on these convictions
 was revoked on August 1, 2019, where he consented to the revocation of his probation and
 agreed to serve 90 to 120 days in a Detention Center and attend anger classes upon his release.
 The revocation is based on a charge of domestic vandalism in Tennessee where he is accused of
 breaking his girlfriend’s cell phone. Those charges are also pending.


Case 1:19-cv-00342-MFL-CHS Document 13 Filed 01/30/20 Page 8 of 20 PageID #: 51
    38. Kilpatrick is without sufficient information and knowledge to form a belief as the

       allegations contained in paragraph 38 and therefore denies same.

    39. Kilpatrick is without sufficient information and knowledge to form a belief as the

       allegations contained in paragraph 39 and therefore denies same.

    40. Kilpatrick is without sufficient information and knowledge to form a belief as the

       allegations contained in paragraph 40 and therefore denies same.

    41. Kilpatrick is without sufficient information and knowledge to form a belief as the

       allegations contained in paragraph 41 and therefore denies same.

    42. Kilpatrick is without sufficient information and knowledge to form a belief as the

       allegations contained in paragraph 42 and therefore denies same.

    43. Kilpatrick is without sufficient information and knowledge to form a belief as the

       allegations contained in paragraph 43 and therefore denies same.

    44. Kilpatrick is without sufficient information and knowledge to form a belief as the

       allegations contained in paragraph 44 and therefore denies same.

    45. Kilpatrick is without sufficient information and knowledge to form a belief as the

       allegations contained in paragraph 45 and therefore denies same.

    46. Kilpatrick is without sufficient information and knowledge to form a belief as the

       allegations contained in paragraph 46 and therefore denies same.

    47. Kilpatrick is without sufficient information and knowledge to form a belief as the

       allegations contained in paragraph 47 and therefore denies same.

    48. Kilpatrick is without sufficient information and knowledge to form a belief as the

       allegations contained in paragraph 48 and therefore denies same.




Case 1:19-cv-00342-MFL-CHS Document 13 Filed 01/30/20 Page 9 of 20 PageID #: 52
     49. Kilpatrick is without sufficient information and knowledge to form a belief as the

        allegations contained in paragraph 49 and therefore denies same.

     50. Kilpatrick is without sufficient information and knowledge to form a belief as the

        allegations contained in paragraph 50 and therefore denies same.

     51. Kilpatrick is without sufficient information and knowledge to form a belief as the

        allegations contained in paragraph 51 and therefore denies same.

     52. Kilpatrick is without sufficient information and knowledge to form a belief as the

        allegations contained in paragraph 52 and therefore denies same.

     53. Kilpatrick is without sufficient information and knowledge to form a belief as the

        allegations contained in paragraph 53 and therefore denies same.

     54. Kilpatrick is without sufficient information and knowledge to form a belief as the

        allegations contained in paragraph 54 and therefore denies same.

     55. Kilpatrick is without sufficient information and knowledge to form a belief as the

        allegations contained in paragraph 55 and therefore denies same.

     56. Kilpatrick is without sufficient information and knowledge to form a belief as the

        allegations contained in paragraph 56 and therefore denies same.

     57. Kilpatrick is without sufficient information and knowledge to form a belief as the

        allegations contained in paragraph 57 and therefore denies same.

     58. Kilpatrick is without sufficient information and knowledge to form a belief as the

        allegations contained in paragraph 58 and therefore denies same.

     59. Kilpatrick is without sufficient information and knowledge to form a belief as the

        allegations contained in paragraph 59 and therefore denies same.




Case 1:19-cv-00342-MFL-CHS Document 13 Filed 01/30/20 Page 10 of 20 PageID #: 53
     60. Kilpatrick admits that an ex parte order of protection was issued but denies that any

        permanent order of protection was issued and asserts that the petition for an order of

        protection was dismissed. The remaining allegations contained in paragraph 60 of the

        complaint are denied.

     61. Kilpatrick denies the allegations contained in paragraph 61.

     62. Kilpatrick admits he was hired by Hamilton County as a Sheriff’s Deputy. The remaining

        allegations contained in paragraph 62 of the complaint are denied.

     63. Kilpatrick denies the allegations contained in paragraph 63.

     64. Kilpatrick admits he was sued in approximately 2013 by Adam Wininger pro se. After

        Wininger was threatened with contempt by the Judge for failing to comply with court

        orders, the case was dismissed on a motion for summary judgment filed by Kilpatrick that

        Wininger did not even bother to respond to. The encounter with Wininger was captured on

        video in the jail and the description of it in this paragraph is scandalously false. The

        remaining allegations contained in paragraph 64 of the complaint are denied.

     65. Kilpatrick admits he was not disciplined as none was warranted in that matter. The

        remaining allegations contained in paragraph 65 of the complaint are denied.

     66. Kilpatrick admits he was sued in approximately 2018. The remaining allegations contained

        in paragraph 66 of the complaint are denied.

     67. Kilpatrick admits that Sexton was stopped by other officers after a pursuit that lasted hours.

        During that pursuit Sexton threatened to kill himself repeatedly while on the phone with

        members of the HCSO crisis intervention team who pleaded with him to stop and surrender.

        Sexton brandished a handgun at officers pursing him during the chase. After Sexton’s tires

        were spiked and flattened, he continued to drive down the interstate and he was forcedly




Case 1:19-cv-00342-MFL-CHS Document 13 Filed 01/30/20 Page 11 of 20 PageID #: 54
        stopped by another officer hitting his truck. Kilpatrick was part of the pursuit for a short

        time but did not stop Sexton. The remaining allegations contained in paragraph 67 of the

        complaint are denied.

     68. Kilpatrick admits that Sexton exited his vehicle with a handgun to his head and started

        walking away from officers, with his back to them, toward a heavily populated commercial

        area. Sexton ignored all commands to drop his weapon. The remaining allegations

        contained in paragraph 68 of the complaint are denied.

     69. Kilpatrick admits that four County Deputies, not including him, fired upon Sexton after he

        lowered his weapon from his head and pointed it at Deputy Brevin Cameron as he turned.

        Kilpatrick did not arrive on the scene until these officers had fired. As Sexton was on the

        ground and reaching for his weapon ignoring all commands not to, Kilpatrick fired one

        shot at him. Kilpatrick admits that Sexton died of a number of the wounds he received that

        day according to the Hamilton County Medical Examiner. The remaining allegations

        contained in paragraph 69 of the complaint are denied.

     70. Kilpatrick admits he was not disciplined as none was warranted. The remaining allegations

        contained in paragraph 70 of the complaint are denied.

     71. Kilpatrick admits he has not been terminated. The remaining allegations contained in

        paragraph 71 of the complaint are denied.

     72. Kilpatrick denies the allegations contained in paragraph 72.

     73. Kilpatrick denies the allegations contained in paragraph 73.

     74. Kilpatrick denies the allegations contained in paragraph 74.

     75. Kilpatrick denies the allegations contained in paragraph 75.




Case 1:19-cv-00342-MFL-CHS Document 13 Filed 01/30/20 Page 12 of 20 PageID #: 55
     76. Kilpatrick relies on the answers to the previous paragraphs referred to in paragraph 76

        contained in this answer. The remaining allegations contained in this paragraph are denied.

     77. Kilpatrick admits that he had a duty to avoid infliction of unjustified bodily injury to the

        Plaintiff. The remaining allegations contained in this paragraph are vague and unclear, and

        therefore, denied.

     78. The statements contained in paragraph 78 do no require a response.

     79. Kilpatrick admits the allegations contained in paragraph 79.

     80. Kilpatrick denies the allegations contained in paragraph 80.

     81. Kilpatrick is without sufficient information and knowledge to form a belief as to whether

        the Plaintiff was injured while being arrested and therefore denies these allegations.

        Kilpatrick denies the remaining allegations contained in paragraph 81.

     82. Kilpatrick denies the allegations contained in paragraph 82.

     83. Kilpatrick denies the allegations contained in paragraph 83.

     84. Kilpatrick denies the allegations contained in paragraph 84.

     85. Kilpatrick denies the allegations contained in paragraph 85. Kilpatrick denies that the

        Plaintiff is entitled to any damages of any type for any reason whether they be

        compensatory, punitive or otherwise.

     86. Kilpatrick denies the allegations contained in paragraph 86.

     87. Kilpatrick denies the allegations contained in paragraph 87.

     88. Kilpatrick denies the allegations contained in paragraph 88.

     89. Kilpatrick denies the allegations contained in paragraph 89.




Case 1:19-cv-00342-MFL-CHS Document 13 Filed 01/30/20 Page 13 of 20 PageID #: 56
      90. Kilpatrick denies the allegations contained in paragraph 90. Kilpatrick denies that the

          Plaintiff is entitled to any damages of any type for any reason whether they be

          compensatory, punitive or otherwise.

      91. Kilpatrick relies on the answers to the previous paragraphs referred to in paragraph 91

          contained in this answer.

      92. Kilpatrick denies the allegations contained in paragraph 92.

      93. Kilpatrick denies the allegations contained in paragraph 93.

      94. Kilpatrick is without sufficient information and knowledge to form a belief as to whether

          the Plaintiff was injured while being arrested and therefore denies the allegations contained

          in paragraph 94.

      95. Kilpatrick denies the allegations contained in paragraph 95. Kilpatrick denies that the

          Plaintiff is entitled to any damages of any type for any reason whether they be

          compensatory, punitive or otherwise.

      96. Any allegations contained in this complaint not specifically denied are hereby generally

          denied.

          Now having answered the specific allegations contained in this complaint, the Defendant

  would incorporate all of those answers and his own factual allegations as if stated herein to these

  affirmative defenses.

                                         THIRD DEFENSE

          The Defendant specifically asserts that he was acting in good faith and in the good-faith

  performance of his job and duties for which he is entitled to the defense of qualified immunity or

  good-faith immunity from any of his actions in the reasonable performance of his duties as it relates

  to these Plaintiff.




Case 1:19-cv-00342-MFL-CHS Document 13 Filed 01/30/20 Page 14 of 20 PageID #: 57
                                         FOURTH DEFENSE

         To the extent that any of the Plaintiff’s claims can be considered a Tennessee tort law

  claim, the defendant specifically asserts the defense of comparative negligence. The Defendant

  specifically asserts that the Plaintiff was guilty of comparative fault by persistently resisting being

  searched and arrested and that his fault constitutes 100% of the fault, thereby barring his claims as

  a matter of law.

                                           FIFTH DEFENSE

          The Defendant denies that he deprived the Plaintiff of any of his constitutional rights or

  that in any way violated Title 42 U.S.C. § 1983 or of the United States Code, the United States

  Constitution, the Tennessee Constitution, the common law of Tennessee or any Tennessee statute

  by performing his duties in arresting the Plaintiff.

                                         SIXTH DEFENSE

         The Defendant would submit that neither Hamilton County nor any official policymaker

  adopted any policy, custom, or practice as to the use of force or the arrest power with deliberate

  indifference or malice or sadistic motive contrary to the rights of the Plaintiff. Further, that no

  actions by the Hamilton County or any official policymaker was intended to deprive the Plaintiff

  of due process of law. The Defendant would show that there was no malicious or sadistic action

  by him, or any officer, and that no action of such officers occurred as a result of any

  unconstitutional policy, custom, or practice adopted by the Hamilton County.



                                         SEVENTH DEFENSE




Case 1:19-cv-00342-MFL-CHS Document 13 Filed 01/30/20 Page 15 of 20 PageID #: 58
          Defendant asserts that his actions were objectively reasonable in connection with the

  attempt to arrest the Plaintiff on fugitive warrants for serious felony charges including possession

  of narcotics for resale and possession of a handgun while possessing said drugs in light of the

  Plaintiffs persistent resisting of arrest. The Defendant denies that he used any excessive force

  against the Plaintiff.

                                         EIGHTH DEFENSE

          The Defendant named in this lawsuit is entitled to be dismissed from it in his official

  capacities as any action against him in his official capacity is actually brought against a

  governmental entity, Hamilton County, which is already named as a Defendant in this lawsuit.

                                         NINTH DEFENSE

          In the alternative, the Defendant specifically assert all defenses applicable to him under the

  Tennessee Governmental Tort Liability Act “TGTLA”, Tenn. Code Ann. § 29-20-101 et seq., and

  incorporates by reference herein all defenses specified therein. In particular, the Defendant relies

  upon the following provisions:

          A. Tenn. Code Ann. § 29-20-205 set out nine (9) specific exceptions from liability where

              negligent acts or omissions of any employee occur within the scope of employment,

              including, but not limited to:

              i.      Tenn. Code Ann. § 29-20-205(1): The exercise or performance or the failure

                      to exercise or perform a discretionary function, whether or not the discretion is

                      abused.

              ii.     Tenn. Code Ann. § 29-20-205(2): False imprisonment pursuant to a mittimus

                      from a court, false arrest, malicious prosecution, intentional trespass, abuse of




Case 1:19-cv-00342-MFL-CHS Document 13 Filed 01/30/20 Page 16 of 20 PageID #: 59
                     process, libel, slander, deceit, interference with contract rights, infliction of

                     mental anguish, invasion of privacy, or civil rights.

             iii.    Tenn. Code Ann. § 29-20-205(5): The institution or prosecution of any judicial

                     or administrative proceeding, even if malicious or without probable cause.

             iv.     Tenn. Code Ann. § 29-20-205(6): Misrepresentation by an employee whether

                     or not such is negligent or intentional.

         B. Tenn. Code Ann. § 29-20-307 provides for the right to trial without a jury;

         C. Tenn. Code Ann. § 29-20-403 limits any liability of governmental entities to the

             statutory limits of liability applicable as of July 7, 2012.

                                         TENTH DEFENSE

         The Defendant in his official capacities, is immune from liability and not a proper party

  under the TGTLA for an act or omission for which the immunity of the governmental entity is

  removed by the TGTLA.

                                         ELEVENTH DEFENSE

         The Plaintiff’s Complaint is barred by the applicable statute of limitations or laches.



         The Defendant is presently without information as to the availability or applicability of any

  other affirmative defenses, in addition to those plead above, and reserves the right to amend his

  Answer to plead any affirmative defenses or matters of avoidance.

         Now having fully answered the complaint filed against him, Kilpatrick requests same be

  dismissed with his costs. In the alternative, Kilpatrick demands that a jury be empaneled to try

  these issues when joined.




Case 1:19-cv-00342-MFL-CHS Document 13 Filed 01/30/20 Page 17 of 20 PageID #: 60
                                        COUNTER-COMPLAINT

         Now having fully answered the complaint filed against him, Kilpatrick takes the role of a

  Counter-Plaintiff and files the following counter-complaint.

         1. The Counter-Plaintiff incorporates all allegations contained in his answer as if fully

             stated herein.

         2. During the lawful arrest of the counter-defendant (hereinafter referred to as “Toney”),

             Toney persistently resisted arrest for approximately twenty minutes. During this time

             Toney persistently resisted being searched to prevent the finding of a cellular flip phone

             that contained evidence of his drug dealing at a time when he had pending criminal

             felony charges of possession of scheduled narcotics and a handgun in both Catoosa

             County, Georgia and Hamilton County, Tennessee. These two sets of criminal cases

             arise from separate instances. His attempts to destroy this phone were in furtherance

             of his attempts to destroy evidence that could be used against him in those cases or new

             cases arising out of the evidence on that phone.

         3. During the lawful arrest of Toney, Toney bit Kilpatrick on the finger intentionally

             trying to infect him with hepatitis C, which he knew he had, in violation of T.C.A. §

             68-10-107. Toney admitted to medical personnel at the Hamilton County Jail on

             December 3, 2018, that he had hepatitis C and that he was bipolar. He also admitted

             that he was taking opioids that day. This is documented in jail records.

         4. While on the telephone from the jail on December 3, 2018, he told one of his female

             friends he called that he had wrecked his “Razor” four-wheeler that morning before he




Case 1:19-cv-00342-MFL-CHS Document 13 Filed 01/30/20 Page 18 of 20 PageID #: 61
              was arrested.4 In these calls with three different women, he is arranging to meet them

              after he is released. He is also captured on video in the jail walking and moving without

              any restrictions or restraint as one with broken ribs, a collapsed lung, and other serious

              injuries would move.

          5. The complaint filed in this case alleges, among other things, false arrest. Kilpatrick

              was serving valid warrants for the arrest of Toney on him that day that were based on

              indictments handed down by the Hamilton County Grand Jury. This allegation is

              recklessly false. The complaint further asserts that Toney had an agreement to turn

              himself in and that his arrest was not necessary by the officers who took him into

              custody. Toney seems to be saying that he resisted for that reason. This claim is

              recklessly false. Toney claims he was injured during this encounter with Kilpatrick.

              This claim is recklessly false.

          6. Counsel contends that this lawsuit is a subterfuge by Toney to avoid prosecution and

              punishment on the pending cases in the Hamilton County Criminal Courts, which could

              and most likely will result in revocation of his probation in Georgia and send him to

              prison to serve first his ten year sentence and then his five year sentence consecutive to

              the ten year sentence. In other words, he would have to complete the ten-year sentence

              without parole a possibility before his service of the five-year sentence would begin. 5

          7. Kilpatrick sues Toney for assault and battery for biting him. Kilpatrick has had to take

              regular blood test to determine if he has Hepatitis C, endure mental and physical stress

              as a result and pain and suffering from his injury to his finger. Kilpatrick sues Toney



  4 Apparently, Toney was unaware that all calls into and out of the Hamilton County Jail by any
  inmate is recorded.
  5 Prisoner slang for this situation is to “flatten” the ten-year sentence or serve it in its entirety.




Case 1:19-cv-00342-MFL-CHS Document 13 Filed 01/30/20 Page 19 of 20 PageID #: 62
           for civil malicious prosecution and abuse of process for his actions in filing this lawsuit

           not for the reasons asserted but as a cover to avoid further lawful prosecution for his

           crimes which will result in service of lengthy prison sentences here and in Georgia.

           This renders Toney’s lawsuit frivolous and in violation of Fed. R. Civ. P. 11.

        8. Kilpatrick sues for compensatory damages, prejudgment interest and the costs of

           litigation for these causes of action in the amount of $250,000.00.




                                              Respectfully submitted,

                                              TIDWELL AND ASSOCIATES, PC

                                              ______________________________________
                                              W. Gerald Tidwell, Jr., BPR#10136
              `                               P. O. Box 4369
                                              Chattanooga, TN 37405
                                              Phone: (423) 602-7511
                                              Fax: (423) 602-7515
                                              Attorney for Defendant Blake Kilpatrick
                                              wgt@tidwellandassociates.com




Case 1:19-cv-00342-MFL-CHS Document 13 Filed 01/30/20 Page 20 of 20 PageID #: 63
